Department No. 1, Ross, J.:
Upon the filing of the complaint in this -action, a preliminary injunction was issued. The defendants answered, denying all of the equities of the complaint, and afterward moved to dissolve the injunction, basing the motion upon the complaint, answer, and affidavits. At the hearing, the plaintiff filed counter affidavits. The affidavits filed by plaintiff supported some of the averments of the complaint, and those filed by defendants supported some of the denials of the answer. The Court below, after full hearing and consideration, made an order dissolving the injunction, and from that order this appeal is taken.
Inasmuch as the dissolution or continuing in force of a preliminary injunction is a matter largely within the judicial discretion of the Court below, the settled rule in such cases is, that this Court will not interfere with the action of the lower Court, unless there has been an abuse of discretion. (Rogers v. Tenant, 45 Cal. 186; McCreery v. Brown, 42 Id. 457; Godey v. Godey, 39 Id. 166.)
After a careful examination of the record in this cause, we discover no abuse of discretion in the dissolution of the preliminary injunction. The order is therefore affirmed.
McKinstry, J., and, McKee, J., concurred.